Citation Nr: 0530238	
Decision Date: 11/10/05    Archive Date: 11/30/05

DOCKET NO.  99-03 901A	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to an earlier effective date for service 
connected tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

Daniel Markey, Associate Counsel


INTRODUCTION

The veteran had active duty service from February 1951 to 
December 1952.

The matter comes before the Board of Veterans' Appeals 
(Board) following a rating decision promulgated by the 
Department of Veteran's Affairs (VA) Regional Office (RO) in 
New York, New York, in April 2002, which granted the claim of 
service connection for tinnitus, and assigned an effective 
date of January 2, 2002.

This case was previously before the Board in January 2005, 
when it was remanded for additional action.  That action has 
been completed to the extent possible, and the case is once 
more before the Board.

 
FINDINGS OF FACT

1.  The April 16, 2002 rating decision granting service 
connection for tinnitus constituted a total grant of benefits 
on that issue.

2.  No document expressing disagreement with the effective 
date assigned for tinnitus was submitted within one year 
following notification of the April 2002 decision.


CONCLUSION OF LAW

The veteran did not initiate a timely appeal regarding the 
effective date for the establishment of service connection 
for tinnitus.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 20.200, 20.201, 20.302 (2005); Sabonis v. Brown, 6 Vet. 
App. 426 (1994).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Because the law and not the facts are dispositive in this 
case, the provisions of the Veterans Claims Assistance Act 
(VCAA) are not for application.  More specifically, because 
the claim is being denied as a matter of law, no further 
development under the VCAA or previously existing law is 
warranted.  See Mason v. Principi, 16 Vet. App. 129, 132 
(2002).

Analysis

Pursuant to 38 U.S.C.A. § 7105(a), a request for appellate 
review by the Board of a decision by the RO is initiated by a 
Notice of Disagreement and completed by a Substantive Appeal 
after an Statement of the Case has been furnished.  See 38 
C.F.R. § 20.200.

Except in the case of simultaneously contested claims, a 
claimant, or his or her representative, must file a Notice of 
Disagreement with a determination by the RO within one year 
from the date that the RO mails notice of the determination 
to him or her.  Otherwise, that determination will become 
final.  The date of mailing the letter of notification of the 
determination will be presumed to be the same as the date of 
that letter for purposes of determining whether an appeal has 
been timely filed.  38 U.S.C.A. § 7105(b)(1); 38 C.F.R. § 
20.302.

A Notice of Disagreement is defined by regulation as "[a] 
written communication from a claimant or his or her 
representative expressing dissatisfaction or disagreement 
with an adjudicative determination by the [RO] and a desire 
to contest the result;" it "must be in terms which can be 
reasonably construed as [expressing] disagreement with that 
determination and a desire for appellate review."  38 C.F.R. 
§ 20.201 (2005); see Gallegos v. Principi, 283 F.3d 1309 
(Fed.Cir.2002) cert. denied, 537 U.S. 1071, (2002).  

In this case,  the RO initially denied service connection for 
tinnitus in an April 1998 rating decision, as well as other 
claims.  The veteran initiated an appeal with that denial.  
Service connection for tinnitus was ultimately granted in the 
April 2002 RO decision.  The veteran was notified of this 
decision by a letter dated April 18, 2002.  This decision 
also addressed other issues, including service connection for 
post traumatic stress disorder (PTSD), which was denied.  In 
May 2002, correspondence from the veteran's accredited 
representative referenced the April 2002 rating decision, and 
indicated that the veteran disagreed with the denial of PTSD.  
Correspondence from the accredited representative a few weeks 
later submitted additional evidence with regard to the PTSD 
claim.  Neither letter mentioned the tinnitus issue.  

The next chronological document in the file is a January 2004 
Supplemental Statement of the Case on the PTSD issue.  A 
January 2004 letter from the veteran's accredited 
representative again addresses only the PTSD issue.  
Thereafter, the RO issued a Supplemental Statement of the 
Case in March 2004, improperly addressing the issue of the 
effective date for service connection for tinnitus.  

An RO's award of service connection for tinnitus constitutes 
a full award of benefits on the appeal of the denial of 
service connection.  Grantham v. Brown, 114 F. 3d. 1156 (Fed. 
Cir. 1997); see also Barrera v. Gober, 122 F.3d 1030 (Fed. 
Cir. 1997).  In Holland v. Gober, 10 Vet. App. 433 (1997), 
the Court of Appeals for Veterans Claims held that the RO's 
award of service connection for a claimed disability 
constituted a full award of the benefit on the appeal that 
was initiated by the Notice of Disagreement on that issue and 
that that same RO decision as to the evaluation and 
effective-date elements required a separate Notice of 
Disagreement in order for those issues to be placed in 
appellate status for the first time.  Holland, 10 Vet. App. 
433, 435 (1997)

No such Notice of Disagreement with regard to the effective 
date assigned for the award of service connection for 
tinnitus was filed by the veteran or his representative 
within one year following the April 2002 rating decision 
notification.  
The first reference to the tinnitus issue following the April 
2002 decision, by the veteran or his representative, was in a 
June 2004 Statement of Accredited Representation.  As this 
document was clearly not received within one year of the 
April 2002 rating decision, it cannot serve as a Notice of 
Disagreement with the effective date assigned.  

The Board notes the discussion in the April 2005 Supplemental 
Statement of the Case that the March 29, 1999 substantive 
appeal, which addressed the issue of service connection for 
tinnitus, essentially constitutes a valid Notice of 
Disagreement with the effective date assigned.  However, a 
Notice of Disagreement cannot express disagreement with an 
issue that has not been decided.  See Grantham, 114 F.3d at 
1158-59 ("[b]ecause the first appeal concerned the rejection 
of the logically up-stream element of service-connectedness, 
the appeal could not concern the logically down-stream 
element of compensation level").  Accordingly, the March 1999 
Notice of Disagreement filed by the veteran with respect to a 
claim of service connection for tinnitus cannot be construed, 
even liberally, as a Notice of Disagreement with respect to 
the downstream issue of the effective date subsequently 
assigned  for service-connected tinnitus.  Id.

In summary, in that absence of a timely filed Notice of 
Disagreement with the April 2002 rating decision granting 
tinnitus and assigning an effective date of January 2, 2002, 
the Board lacks jurisdiction to review that issue.  
Accordingly, the appeal is dismissed.  38 C.F.R. §§ 20.200, 
20.302; 38 U.S.C.A. § 7105.


ORDER

The appeal is dismissed.



                       
____________________________________________
	K. A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


